IN THE SUPREME COURT, STATE OF WYOMING

                                    2013 WY 65

                                                       APRIL TERM, A.D. 2013

                                                              May 24, 2013

IN THE MATTER OF THE
GUARDIANSHIP AND
CONSERVATORSHIP OF THOMAS
LANKFORD:

MAUREEN UTLEY and NORMA
BALLWEG,

Appellants
(Petitioners),

v.
                                               S-12-0202
THOMAS LANKFORD,

Appellee
(Respondent)

and

ELAINE HANKS,

Appellee
(Intervenor).

                   Appeal from the District Court of Natrona County
                        The Honorable David B. Park, Judge

Representing Appellants:
      Ann Rochelle, of Rochelle Law Offices, P.C., Casper, WY.
Representing Appellees:
      William W. Harden, Casper, WY for Appellee Lankford; and Judith A. W. Studer,
      Carissa D. Mobley, and Marty L. Oblasser of Schwartz, Bon, Walker & Studer,
      LLC; Casper, WY for Appellee Hanks. Argument by Mr. Harden and Ms.
      Oblasser.

Guardian ad Litem:
     Larry Middaugh, Casper, WY.

Representing the Attorney General of the State of Wyoming as Amicus Curiae:
      Gregory A. Phillips, Wyoming Attorney General; Robin Sessions Cooley, Deputy
      Attorney General; and Travis J. Kirchhefer, Senior Assistant Attorney General.
      Argument by Mr. Kirchhefer.

Before KITE, C.J., HILL, VOIGT, BURKE, and DAVIS, JJ.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
HILL, Justice.

[¶1] Maureen Utley (Utley) and Norma Ballweg (Ballweg) (collectively Petitioners)
petitioned to be appointed permanent guardians of their elderly uncle, Thomas Lankford.
The district court dismissed the guardianship petition after finding Petitioners were not
qualified to serve as guardians because their potential to inherit from Lankford created a
disqualifying conflict of interest. On appeal, Petitioners contend that the district court
erred in finding a conflict of interest. In the alternative, they assert that the guardianship
conflict waiver statute, which allows a court to waive conflicts but limits that authority to
conflicts of a spouse, adult child, parent, or sibling of a ward, violates their due process
and equal protection rights. We affirm.

                                          ISSUES

[¶2]   Petitioners present the following issues on appeal:

              Issue No. One: Statute: Did Appellants have “interests that
              may conflict” with those of the ward “during the guardianship
              period” simply because Appellants were nieces and potential
              beneficiaries of the ward’s Will such that they were precluded
              from serving as guardians for their Uncle?

              Issue No. Two: Due Process: Can the State, consistently
              with due process requirements under the U.S. Constitution
              and the Wyoming Constitution, irrebuttably presume under
              Wyo. Stat. Ann. § 3-2-107 that all persons other than a
              “spouse, adult child, parent or sibling” have a conflict of
              interest with the ward without allowing those persons to
              provide individualized proof that they are competent to serve
              as guardian for their relative or individualized proof that the
              conflict is insubstantial?

              Issue No. Three: Equal Protection: Why should the interests
              of a “spouse, adult child, parent or sibling” be subject to the
              statutory exception under Wyo. Stat. Ann. § 3-2-107(b)
              allowing for a hearing, but not those of nieces, nephews,
              cousins, and other relatives? Is Wyo. Stat. Ann. § 3-2-107
              violative of equal protection under the U.S. Constitution and
              the Wyoming Constitution?

                                          FACTS




                                               1
[¶3] On April 11, 2011, Utley filed a Verified Petition to Establish Guardianship and
Conservatorship (Petition), through which she sought to be appointed permanent
guardian and permanent conservator for the person and estate of Lankford. When the
Petition was filed, Lankford was ninety-three years old, and Utley alleged:

                       A guardianship and conservatorship are needed to
                assist Thomas Lankford with his personal, financial and
                medical decisions as he is unable, unassisted to care for
                himself and his property and to make personal, financial,
                educational, and medical decisions due to his advanced age
                and the onset of Alzheimer’s. . . .

[¶4] On May 3, 2011, Elaine Hanks (Hanks), another of Lankford’s nieces, moved to
intervene in the matter. Through that motion, Hanks objected to the appointment of
Utley as guardian/conservator and asserted that if an appointment is made, it should be
Hanks who is appointed guardian/conservator. Hanks filed her own motion to be
appointed guardian/conservator along with her motion to intervene.

[¶5] Lankford entered an appearance through his attorney and objected to the Petition,
denying that there was any need for appointment of a guardian or conservator. On May
11, 2011, the district court entered an order appointing Utley and Ballweg, Utley’s
cousin, as temporary co-guardians and co-conservators.1 Lankford objected to the
temporary appointment, but the other parties stipulated to the appointment. In regard to
Hanks’ stipulation, the court found as follows:

                       [Counsel] advised the Court that while his client,
                Elaine Hanks, is not withdrawing her Motion to Intervene,
                and/or her Petition to serve as Thomas Lankford’s guardian,
                she would be willing to stipulate to the appointment of Norma
                Ballweg and Maureen Utley [as] temporary co-guardians and
                temporary co-conservators while Thomas Lankford receives a
                medical examination.

[¶6] On August 5, 2011, Hanks filed a motion seeking to terminate the temporary
guardianship/conservatorship and requesting a ruling on her motion to intervene. On
January 5, 2012, the district court entered a stipulated order to appoint First Interstate
Bank as Lankford’s permanent conservator. The order was consented to by Lankford and
his guardian ad litem, as well as Hanks, Utley, and Ballweg. On January 12, 2012, the
parties filed a stipulation allowing Hanks to intervene in the guardianship proceedings.
1
  Norma Ballweg was not a party to the original Petition filed by Utley, but following her appointment as
temporary co-guardian and co-conservator, the district court appears to reference and treat her as a co-
petitioner for purposes of the Petition. Ballweg is also a named party in the present appeal, and for
purposes of this opinion, we will therefore refer to Ballweg as if she were a party to the Petition.


                                                    2
Through that filing, Hanks withdrew her petition to be appointed Lankford’s temporary
guardian, asserted her continuing objection to Petitioners serving as Lankford’s
guardians, and requested that a professional guardian be appointed. On January 13, 2012,
the court entered an order allowing Hanks to intervene in the guardianship proceeding.

[¶7] On January 26, 2012, Hanks filed a document entitled Brief to the Court on
Wyoming Guardianship Law. In that filing, Hanks again advised the district court that
she was not seeking appointment as Lankford’s guardian, but she objected to Petitioners’
appointment because their appointment would be contrary to Lankford’s best interests
and his express wishes. With regard to the alleged conflict of interest, Hanks argued, in
part:

             26. In the present case, Thomas Lankford executed a Will in
             which he sets forth the beneficiaries of his estate after he
             passes away.

             27. As previously stated, Thomas Lankford is not married
             nor does he have children. His closest living heirs include his
             brother Bill Lankford, and his nieces and nephews.

             28. As recognized by Wyoming law, as heirs and/or
             beneficiaries’ (sic) to Thomas Lankford’s estate, the proposed
             permanent guardians, Maureen Utley and Norma Ballweg,
             stand to inherit substantially at Mr. Lankford’s death and
             therefore have “interests that may conflict with those of the
             ward.” Wyo. Stat. Ann. § 3-2-107(a)(iii).

             29. Pursuant to Wyo. Stat. Ann. § 3-2-107(b) the Court can
             waive certain conflicts of interest with regard to heirs but not
             the conflict present in this matter:

                 A Person may be appointed as guardian of a
                 respondent, notwithstanding the provisions of
                 subsection (a) of this section that would otherwise
                 disqualify the person, if the person is the spouse,
                 adult child, parent or sibling of the respondent and
                 the court determines that the potential conflict of
                 interest is insubstantial and that the appointment would
                 clearly be in the best interests of the respondent.
                 (Emphasis added.)

             30. The Wyoming Legislature specifically excluded extended
             family members, including nieces, from its exhaustive list of


                                             3
             those who have conflicts of interest that the Court can
             ultimately waive.

             31. As Thomas Lankford’s nieces, both Maureen Utley and
             Norma Ballweg are not qualified persons to serve as his
             permanent guardian because of their respective conflicts of
             interest, which cannot be waived pursuant to Wyo. Stat. Ann.
             § 3-2-107(b).

[¶8] An evidentiary hearing on the Petition was held on January 27, 2012, and June 14,
2012. In between the two hearing dates, on March 7, 2012, Hanks requested an in
camera review of Lankford’s will. In support of that request, Hanks stated, in part:

             13. As Thomas Lankford’s nieces, should Maureen Utley
             and Norma Ballweg take pursuant to Mr. Lankford’s will or
             take pursuant to Wyoming intestacy law, they are not
             qualified persons to serve as his permanent guardian because
             of their respective conflicts of interest, which cannot be
             waived pursuant to Wyo. Stat. Ann. § 3-2-107(b).

             14. Should the Court review the Will of Mr. Lankford and
             find that Maureen Utley and Norma Ballweg are disqualified
             from serving as guardian pursuant to Wyo. Stat. Ann. § 3-2-
             107, it would be unnecessary to continue the trial and for the
             Court to hear evidence as to whether Maureen Utley is fit to
             serve as Thomas Lankford’s guardian.

             15. Undersigned counsel has conferred with counsel in this
             matter and Counsel does not object to the Court conducting
             an In Camera review of Mr. Lankford’s Last Will and
             Testament.

[¶9] On March 20, 2012, Petitioners responded to Hank’s request for an in camera
review. Petitioners argued against the relevance of Lankford’s will, stating:

                    Maureen Utley and Norma Ballweg “might” be
             beneficiaries entitled to Thomas Lankford’s estate, but that
             does not give them an interest “during the guardianship” that
             “conflicts with the ward’s interests”. Maureen Utley and
             Norma Ballweg have a mere expectancy not an actual present
             interest.
                                          ....



                                            4
                      The fact that Norma Ballweg or Maureen Utley may
              be beneficiaries under The Last Will and Testament of
              Thomas Lankford or may be heirs of Thomas Lankford
              entitled to inherit from Thomas Lankford if he dies intestate
              does not make the Will relevant. That Norma Ballweg or
              Maureen Utley may be heirs or beneficiaries does not create
              “interests that may conflict with those of the ward” “during
              the guardianship period” under Wyo. Stat. § 3-2-107(a)(iii).

[¶10] The district court reviewed Lankford’s will and gave all parties the opportunity to
likewise review the will, subject to the court’s order that the contents of the will not be
disclosed by the parties. On June 14, 2012, during the continuation of the evidentiary
hearing, the court orally announced its decision to dismiss the Petition. The court ruled
that Petitioners were not qualified to serve as guardians because of the conflict of interest
created by their potential to inherit from Lankford, which conflict was one that the court
could not waive.

[¶11] On June 18, 2012, Petitioners filed a Motion to Reconsider or in the Alternative
for Certification of Questions to the Wyoming Supreme Court. Through that motion,
Petitioners asked the district court to “reconsider its ruling on June 14, 2012,” and for the
first time argued that Wyo. Stat. Ann. § 3-2-107 violates their constitutional rights to due
process and equal protection. On August 21, 2012, the court entered an order denying the
motion. In so ruling, the court stated, in part:

              3.     Post-judgment motions to reconsider are not
              recognized in Wyoming.      See Ragsdale v. Hartford
              Underwriters Insurance Company, 169 P.3d 78, 81 (Wyo.
              2007); Plymale v. Donnelly, 125 P.3d 1022, 1023 (Wyo.
              2006).

              4.     In the present matter, Petitioners were fully aware
              throughout the proceedings that one basis for Ms. Hanks’
              objections to them serving as Co-Guardians was pursuant to
              Wyo. Stat. Ann. § 3-2-107.

              5.      Petitioners failed to raise any issues with the
              constitutionality of Wyo. Stat. Ann. § 3-2-107 until after the
              final disposition of this matter.
                                              ....
              7.      This Court declines to reopen the matter to allow
              Petitioners to assert their claim of unconstitutionality.




                                              5
[¶12] Also on August 21, 2012, the district court issued its written Order after Hearing
Dismissing Verified Petition to Establish Guardianship. The court stated its relevant
findings and conclusions as follows:

             5.     Findings from Will: Furthermore, in accordance with
             this Court’s In Camera Review of the Last Will and
             Testament of Thomas Lankford, the arguments of the Parties,
             and giving the proposed guardians the benefit of the doubt,
             there is no issue that Thomas Lankford’s Will creates a mere
             expectancy of inheritance. Although, there is no dispute that
             a potential inheritance creates a mere expectancy and not a
             present interest, the issue directly before the Court is whether
             this expectancy creates interests that may conflict with those
             of the ward during the guardianship period.

             6.     Conflict of Interest: This Court FINDS that a
             proposed guardian who expects to inherit from the proposed
             ward does have, or is likely to have, interests that may
             conflict with those of the ward. The conflict being that the
             proposed guardian, who expects to inherit, has interests in
             shielding their potential inheritance, which may conflict with
             the interests of the ward. The proposed guardian may not
             best serve the interests of the ward if that would mean
             diminishing the size of the proposed guardian’s expected
             inheritance.

             7.     Accordingly, sufficient evidence exists to FIND
             Petitioners have an expectancy of inheritance, which interest
             may conflict with those of the ward, disqualifying Petitioners
             from serving as Thomas Lankford’s guardian.

                              CONCLUSIONS OF LAW

             1.      Pursuant to Wyo. Stat. Ann. § 3-2-107:

                      (a) The court may appoint any qualified person as
                  guardian of an incompetent person of a minor. The
                  court may not appoint a person to be a guardian of an
                  incompetent person or a minor if the person proposed
                  to act as guardian:




                                             6
                            iii. Has, or is likely to have during the
                 guardianship period, interests that may conflict with
                 those of the ward.

              2.     Pursuant to Wyo. Stat. Ann. § 3-2-107(b) the Court
              can waive certain conflicts of interest with regard to heirs but
              not the conflict present in this matter:

                 A person may be appointed as guardian of a
                 respondent, notwithstanding the provisions of
                 subsection (a) of this section that would otherwise
                 disqualify the person, if the person is the spouse,
                 adult child, parent or sibling of the respondent and
                 the court determines that the potential conflict of
                 interest is insubstantial and that the appointment would
                 clearly be in the best interests of the respondent.
                 (Emphasis added.)

              3.     The Statute excludes extended family members,
              including nieces, from its exhaustive list of those who have
              conflicts of interest that the Court can ultimately waive.

              4.     Once the Court finds a conflict exists, the statute is
              clear the Court has no discretion and cannot appoint a person
              with a conflict as a guardian of an incompetent person, aside
              from those individuals who are specifically waived.

[¶13] Petitioners filed a timely notice of appeal to this Court. On January 2, 2013, while
Petitioners’ appeal was pending, the district court, under a separate probate filing, entered
an Order for Permanent Guardianship appointing the Wyoming Guardianship
Corporation to serve as Lankford’s permanent limited guardian. Specifically, the order
provided:

                     Wyoming Guardianship Corporation is hereby
              appointed the permanent limited guardian of Thomas
              Lankford. The powers of Wyoming Guardianship are limited
              to deciding Thomas Lankford’s placement and whether he
              can drive.

                               STANDARD OF REVIEW

[¶14] This Court has stated as follows concerning our standard of review in guardianship
matters:


                                              7
                     We presume the district court’s findings of fact are
             correct and will not set them aside unless the findings are
             inconsistent with the evidence, clearly erroneous or contrary
             to the great weight of the evidence. Additionally, we review a
             district court’s conclusions of law de novo. … Construction
             of the guardianship statutes involves a question of law which
             we review de novo.

In re DMW, 2009 WY 106, ¶ 10, 214 P.3d 996, 998 (Wyo. 2009) (quoting KO v. LDH (In
re Guardianship of MEO ), 2006 WY 87, ¶ 17, 138 P.3d 1145, 1150 (Wyo. 2006)). “A
finding of fact is clearly erroneous when, ‘although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a
mistake has been committed.’” DMW, ¶ 10, 214 P.3d at 998 (quoting In re Estate of
Thomas, 2009 WY 10, ¶ 6, 199 P.3d 1090, 1093 (Wyo. 2009)).

[¶15] This appeal also challenges the constitutionality of the guardianship statutes,
which is a question of law we review de novo. Bear Cloud v. State, 2013 WY 18, ¶ 13,
294 P.3d 36, 40 (Wyo. 2013).

                                     DISCUSSION

A.    District Court’s Conflict of Interest Finding

[¶16] Petitioners contend that the district court erred in finding a conflict of interest
based on their potential inheritance from Lankford’s estate. They do not dispute that they
may inherit from Lankford, but instead argue that “a potential inheritance is a mere
‘expectancy’ and not a present interest,” and that “[b]ecause an expectancy is not a
‘present interest,’ there can be no conflict during the guardianship period.” We reject
Petitioners’ argument as contrary to the plain language of the guardianship statute
governing conflicts of interest.

[¶17] Wyo. Stat. Ann. § 3-2-107 defines who a court may appoint to serve as a guardian.
It provides, in part:

                    (a)    The court may appoint any qualified person as
             guardian of an incompetent person or a minor. The court may
             not appoint a person to be a guardian of an incompetent
             person or a minor if the person proposed to act as guardian:
                                          ....
                           (iii) Has, or is likely to have during the
                    guardianship period, interests that may conflict with
                    those of the ward[.]



                                             8
Wyo. Stat. Ann. § 3-2-107(a)(iii) (LexisNexis 2011).

[¶18] Our first step in considering Petitioners’ argument is to interpret the language of
Section 107. In doing so, we use the following rules of statutory interpretation:
              In interpreting statutes, our primary consideration is to
              determine the legislature’s intent. All statutes must be
              construed in pari materia and, in ascertaining the meaning of
              a given law, all statutes relating to the same subject or having
              the same general purpose must be considered and construed
              in harmony. Statutory construction is a question of law, so
              our standard of review is de novo. We endeavor to interpret
              statutes in accordance with the legislature’s intent. We begin
              by making an inquiry respecting the ordinary and obvious
              me a n i n g o f t h e w o r d s e m p l o y e d a c c o r d i n g t o t h e i r
              arrangement and connection. We construe the statute as a
              whole, giving effect to every word, clause, and sentence, and
              we construe all parts of the statute in pari materia. When a
              statute is sufficiently clear and unambiguous, we give effect
              to the plain and ordinary meaning of the words and do not
              resort to the rules of statutory construction. Moreover, we
              must not give a statute a meaning that will nullify its
              operation if it is susceptible of another interpretation.

Redco Constr. v. Profile Properties, LLC, 2012 WY 24, ¶ 26, 271 P.3d 408, 415-416
(Wyo. 2012) (quoting Cheyenne Newspapers, Inc. v. Building Code Bd. of Appeals of
City of Cheyenne, 2010 WY 2, ¶ 9, 222 P.3d 158, 162 (Wyo. 2010)).

[¶19] In considering the plain language of § 3-2-107, we are struck by the use in
subsection (a)(iii) of the terms “has, or is likely to have,” and “interests that may
conflict.” The term “may” carries the definition: “Has a possibility (to); might.” Black’s
Law Dictionary 993 (7th ed. 1999). The use of this language, “likely to have” and
“may,” expresses a legislative concern with even the potential of a conflict between the
interests of a guardian and ward. See also Wyo. Stat. Ann. § 3-2-107(b) (describing the
disqualifying interest as a “potential conflict of interest”). This legislative concern is
consistent with the tone of the entire statutory framework governing guardianships, which
reflects a clear concern with protection of the ward’s interests and rights, with less
attention directed to the interests and rights of a guardian or proposed guardian. See, e.g.,
Wyo. Stat. Ann. § 3-101-1(a)(iv) (guardian as fiduciary); Wyo. Stat. Ann. § 3-1-205
(rights of proposed ward); Wyo. Stat. Ann. § 3-1-206 (rights of ward); Wyo. Stat. Ann. §
3-2-101(a)(v) (petition must allege facts showing best interest of proposed ward requires
appointment); Wyo. Stat. Ann. § 3-2-109 (guardian reporting requirements).




                                                      9
[¶20] Given the legislative intent expressed by the language used in § 3-2-107(a)(iii), we
are unable to agree with Petitioners that their potential to inherit from Lankford is a mere
expectancy that cannot be considered an interest sufficient to disqualify them from a
guardianship appointment. Certainly it is true, as Petitioners argue, that Lankford could
change his will, or other events could occur or not occur, that might affect Petitioners’
potential to inherit. Nonetheless, Petitioners’ undisputed potential to inherit, whether that
interest is a present interest or an expectancy, is an interest that may conflict with
Lankford’s interest as ward. That conflict is just as described by the district court:

              The conflict being that the proposed guardian, who expects to
              inherit, has interests in shielding their potential inheritance,
              which may conflict with the interests of the ward. The
              proposed guardian may not best serve the interests of the
              ward if that would mean diminishing the size of the proposed
              guardian’s expected inheritance.

[¶21] Furthermore, we find the Petitioners’ proffered distinction between a present
interest and an expectancy to be at odds with the conflict waiver provision of Section
107. That subsection provides:

                     A person may be appointed as guardian of a
              respondent, notwithstanding the provisions of subsection (a)
              of this section that would otherwise disqualify the person, if
              the person is the spouse, adult child, parent or sibling of the
              respondent and the court determines that the potential
              conflict of interest is insubstantial and that the appointment
              would clearly be in the best interests of the respondent.

Wyo. Stat. Ann. § 3-2-107(b) (LexisNexis 2011) (emphasis added).

[¶22] In asking the district court to ignore their potential inheritance because it was a
mere expectancy and not a present interest, Petitioners were essentially requesting that
the court weigh the significance of their potential conflict of interest. That is, Petitioners
were asking the court to consider that Lankford might “die penniless” or change his will,
thus affecting the amount of Petitioners’ inheritance, if any. According to the terms of
Section 107(b), that is an exercise the court may undertake only if the proposed guardian
is the spouse, adult child, parent or sibling of the ward. Thus, when we read Sections
107(a) and (b) together, it is clear that an interest need not be shown to be of a particular
magnitude or immediacy to be a disqualifying interest under subsection (a) and it would
have been error for the district court to make the requested distinction between a present
interest and an expectancy.




                                               10
[¶23] Because the language of Section 107(a)(iii) guards against even a potential
conflict of interest, a court need not measure the significance of a proposed guardian’s
interest, or ascribe to a proposed guardian an ill motive or intent before finding that the
proposed guardian’s interests disqualify him or her from an appointment under
subsection (a). And, we emphasize that the district court in this case made no such
findings of ill motive or intent regarding Petitioners. The court’s finding of a conflict of
interest was simply the required finding given the abundance of caution the legislature
clearly intended to have brought to the appointment of a guardian.

B.     Constitutional Challenge to Conflict Waiver Statute

[¶24] Petitioners contend that § 3-2-107(b) violates their constitutional equal protection
and due process rights because the statute excludes nieces from its list of family members
for whom a court may waive a conflict of interest. As discussed above, Petitioners first
raised their constitutional claims in a motion for reconsideration after the district court
orally announced its decision to dismiss the Petition due to Petitioners’ conflict of
interest. The court declined to address the constitutional issue on two grounds: 1) a post-
judgment motion to reconsider is not a valid motion under Wyoming law; and 2)
Petitioners did not timely raise the issue. On appeal, Petitioners assert that the district
court erred in not considering the constitutional issues, and they urge this Court to
address the claims for the first time on appeal. We conclude that the constitutional claims
are not properly before this Court and therefore will not address the claims.

[¶25] Petitioners argue that the district court erred in treating Petitioners’ motion for
reconsideration as a post-judgment motion barred by Plymale v. Donnelly, 2006 WY 3,
125 P.3d 1022 (Wyo. 2006) because an oral ruling is not a final judgment. They further
contend that their motion should be treated as a W.R.C.P. 59 motion to alter or amend the
court’s ruling and that the constitutional issues were thus properly raised before the
district court. Specifically, Petitioners argue:

                      Appellants were legitimately raising new legal
              arguments for the Trial Court to consider. While it was
              captioned as a Motion to Reconsider, the Motion fits the
              criteria of a Rule 59(a) motion[.]. . .
              . . . Appellants were properly raising one of the specified
              grounds for a new trial by advising the Trial Court that there
              was an “e r r o r o f law” in that there were important
              constitutional issues that should be considered.

[¶26] We agree with Petitioners that a district court has jurisdiction to amend its rulings
before entry of a final judgment under W.R.C.P. 54. See Parris v. Parris, 2009 WY 44,
¶ 17, 204 P.3d 298, 303-04 (Wyo. 2009) (district court is free to revise its rulings prior to
judgment); Steranko v. Dunks, 2009 WY 9, ¶ 6, 199 P.3d 1096, 1097 (Wyo. 2009)


                                              11
(recognizing “district court’s traditional authority to revise its rulings prior to final
judgment”). We conclude, however, that even if the district court retained jurisdiction to
revise its ruling before entry of a final judgment, Petitioners have not cited a basis that
would have required the district court to consider their newly raised constitutional
argument.

[¶27] Petitioners’ reliance on Rule 59 as a basis for requiring the district court to
consider their constitutional claims is misplaced. This Court has repeatedly held that a
motion to alter or amend a ruling “is not a mechanism to relitigate issues that the court
has already decided, nor should parties make additional arguments which should have
been made before judgment.” In re Estate of Nielsen, 2011 WY 71, ¶ 17, 252 P.3d 958,
962 (Wyo. 2011) (quoting Ragsdale v. Hartford Underwriters Ins. Co., 2007 WY 163,
¶ 5, 169 P.3d 78, 80 (Wyo. 2007)); see also Sherman v. Rose, 943 P.2d 719, 721 (Wyo.
1997), overruled on other grounds (Motion to alter or amend “must articulate a new
ground which could not have been brought before the court during the action.”).
Petitioners had notice as early as January 26, 2012, when Hanks filed her opposition
brief, that Hanks objected to Petitioners’ guardianship appointment because Petitioners
had an interest that conflicted with that of Lankford as ward. Petitioners likewise had
notice, from the same filing, of Hanks’ contention that Petitioners’ conflict of interest
was one that the court could not waive under § 3-2-107(b). Petitioners thus had an
opportunity to raise their constitutional challenge to § 3-2-107(b) before the district court
dismissed the Petition on June 14, 2012, and the district court did not err in declining to
address the issue after its dismissal.

[¶28] Finally, Petitioners argue that even if this Court finds that the district court did not
err in refusing to consider Petitioners’ constitutional claims, the Court should nonetheless
address the claims. This Court strongly adheres to a rule that it will not address issues
that were not properly raised before the district court. See Davis v. City of Cheyenne,
2004 WY 43, ¶ 26, 88 P.3d 481, 490 (Wyo. 2004); Daley v. Wenzel, 2001 WY 80, ¶ 19,
30 P.3d 547, 552 (Wyo. 2001); Cooper v. Town of Pinedale, 1 P.3d 1197, 1208 (Wyo.
2000). Our recognized exceptions to this rule are when a newly presented issue raises a
jurisdictional question or when the issue is of such a fundamental nature that it must be
considered. Davis, ¶ 26, 88 P.3d at 490.

[¶29] In support of their position that the Court should consider their newly raised
constitutional arguments, Petitioners state no more than, “There are fundamental rights
involved.” Petitioners do not expand on this statement, and we presume that what they
are urging is that the claims should be considered because they involve constitutional
rights. This Court has, however, declined to address newly raised issues that present
constitutional questions where nothing more is shown to compel the Court’s review. See
Daley, ¶ 19, 30 P.3d at 553 (“[W]here the issue of a statute’s constitutionality is not
raised in the trial court, we will not consider the matter unless the issue goes to
jurisdiction or is otherwise of such a fundamental nature that the Court must take


                                               12
cognizance of it.”); Wyo. Workers’ Safety and Comp. Div. v. Wright, 983 P.2d 1227, 1231
(Wyo. 1999) (“‘Due process’ is not a talismanic term which guarantees review in this
court of procedural errors correctable by the administrative tribunal.”) (emphasis in
original).

[¶30] Petitioners did not timely present their constitutional claims to the district court
and have not presented this Court with a sufficient basis to avoid our rule that we will not
consider claims raised for the first time on appeal. We thus decline to address
Petitioners’ constitutional challenge to § 3-2-107(b).

                                     CONCLUSION

[¶31] The district court did not err in finding that Petitioners had a conflict of interest
that disqualified them from serving as Lankford’s guardians, and we do not address
Petitioners’ constitutional claims. Affirmed.




                                              13